ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_01_FR.txt.                                                                            142



  DÉCLARATION DE Mme LA JUGE XUE, VICE-PRÉSIDENTE

[Traduction]

   1. Tout en souscrivant pleinement à l’avis consultatif de la Cour, je
désire néanmoins insister sur certains aspects de l’application en l’espèce
du principe interdisant de contourner le consentement.
   2. Cela fait plusieurs décennies qu’un diﬀérend au sujet de l’archipel
des Chagos oppose Maurice et le Royaume-Uni, mais que les deux Etats
ont des divergences de vues sur la nature de son objet. Le point de savoir
si ce diﬀérend bilatéral constitue une raison décisive pour la Cour d’exer-
cer son pouvoir discrétionnaire de refuser de répondre aux questions que
lui a posées l’Assemblée générale est l’un des points au cœur de la pré-
sente procédure qui ont fait l’objet d’un intense débat.
   3. La Cour a rappelé dans de nombreuses aﬀaires, de nature conten-
tieuse et consultative, l’importance fondamentale du principe du consen-
tement au règlement judiciaire d’un diﬀérend. Elle estime qu’il existerait
pour elle une raison décisive de refuser de rendre un avis consultatif
lorsque le fait d’« accepter de répondre aurait pour eﬀet de tourner le
principe selon lequel un Etat n’est pas tenu de soumettre un diﬀérend au
règlement judiciaire s’il n’est pas consentant » (Sahara occidental, avis
consultatif, C.I.J. Recueil 1975, p. 25, par. 33 ; Applicabilité de la
section 22 de l’article VI de la convention sur les privilèges et immunités des
Nations Unies, avis consultatif, C.I.J. Recueil 1989, p. 191, par. 37 ;
Conséquences juridiques de l’édification d’un mur dans le territoire pales-
tinien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 158, par. 47). Ce
principe interdisant de contourner le consentement s’applique également
à la présente espèce.
   4. Il n’est pas rare qu’un diﬀérend bilatéral soit au cœur des questions
présentées à la Cour dans le cadre d’une procédure consultative. Comme
la Cour l’a souligné dans l’avis consultatif sur la Namibie : « Presque
toutes les procédures consultatives ont été marquées par des divergences
de vues entre Etats sur des points de droit » (Conséquences juridiques pour
les Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-
Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 24, par. 34). Conformément à la
jurisprudence constante de la Cour, l’existence d’un diﬀérend bilatéral
pendant n’est pas considérée, en soi, comme une raison décisive pour la
Cour de refuser de donner un avis consultatif. Ce qui est déterminant,
c’est l’objet et la nature de la demande. Autrement dit, la Cour doit exa-
miner si les questions dont l’Assemblée générale l’a saisie se situent dans
un cadre plus large que celui du règlement d’un diﬀérend particulier
(Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 26, par. 38 ;
Conséquences juridiques de l’édification d’un mur dans le territoire palesti-
nien occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 159, par. 50) ; si

                                                                            51

                   séparation des chagos (décl. xue)                       143

l’Assemblée générale a présenté la demande d’avis « pour s’éclairer dans
[son] action propre », ou pour contribuer au règlement paciﬁque du diﬀé-
rend (Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950,
p. 71) ; enﬁn, si la controverse juridique a surgi lors des débats de l’As-
semblée générale et au sujet de problèmes traités par elle, ou si elle est née
indépendamment, dans le cadre de relations bilatérales (Sahara occiden-
tal, avis consultatif, C.I.J. Recueil 1975, p. 25, par. 34).
   5. La Cour conclut que les questions soumises par l’Assemblée géné-
rale en l’espèce, qui ont trait à la décolonisation de Maurice, présentent
un intérêt particulier pour les Nations Unies. La demande n’a pas pour
objet de régler un diﬀérend territorial entre celle-ci et le Royaume-Uni,
mais vise à aider l’Assemblée générale à s’acquitter de ses fonctions en ce
qui concerne la décolonisation de Maurice. La Cour estime que le fait
qu’elle puisse être amenée à se prononcer sur des questions juridiques qui
opposent Maurice et le Royaume-Uni ne signiﬁe pas que, en répondant à
la demande, elle se prononce sur un diﬀérend bilatéral. Elle ne considère
donc pas que le prononcé de l’avis sollicité aurait pour eﬀet de contourner
le principe du consentement.

   6. Je suis d’accord avec cette conclusion pour les motifs que je vais
exposer. Tout d’abord, il convient de noter que la portée de la question a)
soumise par l’Assemblée générale à la Cour est précisément déﬁnie. Il est
demandé à la Cour de se prononcer sur le statut juridique du processus de
décolonisation de Maurice à un moment donné, soit de déterminer si, à
l’époque où Maurice s’est vu accorder l’indépendance, en 1968, son pro-
cessus de décolonisation a été validement mené à bien. La question de
l’archipel des Chagos doit être examinée, visiblement, en fonction des
faits et du droit tels qu’ils existaient alors et à la lumière du contexte his-
torique de la décolonisation de Maurice.
   7. Les éléments de preuve présentés à la Cour démontrent que le déta-
chement de l’archipel des Chagos par le Royaume-Uni ne résultait pas
simplement de la restructuration administrative normale d’une colonie
par la puissance administrante, mais s’inscrivait dans le cadre d’une stra-
tégie de défense spécialement mise au point dans l’optique de l’éventuelle
accession à l’indépendance des territoires coloniaux situés dans la partie
ouest de l’océan Indien. En d’autres termes, la cause même de la sépara-
tion de l’archipel des Chagos réside dans la décolonisation de Maurice.
   8. Les documents historiques révèlent également à la Cour que la
méthode employée par le Royaume-Uni pour obtenir le « consentement »
du conseil des ministres de Maurice au détachement de l’archipel des
Chagos visait apparemment deux objectifs, essentiellement contradic-
toires. Premièrement, il s’agissait de démontrer au monde extérieur que le
détachement de l’archipel avait pour fondement l’autodétermination de
Maurice. Deuxièmement, la question du détachement de l’archipel ne
devait pas être un enjeu des élections générales tenues à Maurice en 1967,
au cours desquelles sa population devait se prononcer sur l’indépendance

                                                                            52

                   séparation des chagos (décl. xue)                     144

du Territoire. La question de savoir si le « consentement » du conseil des
ministres mauricien, qui était toujours sous l’autorité de la puissance
administrante, peut être considéré comme l’expression de la volonté libre
et authentique du peuple mauricien est un point crucial que la Cour doit
trancher conformément au principe d’autodétermination prévu en droit
international, puisqu’il a une incidence directe sur la question a).
   9. En outre, tant le Royaume-Uni lui-même que l’Organisation des
Nations Unies ont traité le détachement de l’archipel des Chagos comme
une question de décolonisation, et non comme une question territoriale.
Des documents d’archives récemment déclassiﬁés du ministère britan-
nique des aﬀaires étrangères révèlent que, à l’époque où ils ont étudié le
projet de détachement, les responsables du Royaume-Uni étaient
conscients, et ont même reconnu que, en détachant l’archipel des Chagos
et d’autres îles pour constituer le Territoire britannique de l’océan Indien
(ci-après le « BIOT »), le Royaume-Uni créait en réalité une nouvelle colo-
nie. Au vu du mandat de puissance administrante conféré au Royaume-Uni
en vertu de la Charte des Nations Unies, ces responsables doutaient que
la mesure projetée puisse être à l’abri des critiques des Nations Unies
(voir l’exposé écrit de la République de Maurice, vol. III, annexe 70,
« UK Foreign Oﬃce, Minute from Secretary of State for the Colonies to
the Prime Minister, FO 371/184529 (5 November 1965) »).
   10. La séparation de l’archipel des Chagos de Maurice par le
Royaume-Uni n’est pas passée inaperçue. Dès le départ, le projet de
démembrement des territoires coloniaux de l’océan Indien occidental a
vivement préoccupé le comité spécial de la décolonisation de l’Organisa-
tion des Nations Unies. La résolution 2066 (XX), adoptée par l’Assem-
blée générale le 16 décembre 1965, 38 jours après la création du BIOT par
le Royaume-Uni, à partir notamment de l’archipel des Chagos, a consti-
tué une réponse directe à la mesure britannique. L’Assemblée générale a
renouvelé ses inquiétudes dans diverses résolutions :
    « toute tentative visant à détruire partiellement ou totalement l’unité
    nationale et l’intégrité territoriale des territoires coloniaux et à éta-
    blir des bases et des installations militaires dans ces territoires est
    incompatible avec les buts et les principes de la Charte des
    Nations Unies et de la résolution 1514 (XV) de l’Assemblée géné-
    rale ».
Malgré les appels répétés de l’Assemblée générale, le projet de construc-
tion d’une base militaire sur l’île de Diego Garcia est malheureusement
allé de l’avant. Bien que Maurice n’ait ﬁnalement plus ﬁguré sur la liste
des territoires non autonomes après avoir acquis son indépendance, les
profondes inquiétudes exprimées par l’Assemblée générale n’ont jamais
été dissipées. C’est dans ce contexte qu’il est demandé à la Cour d’exami-
ner les questions que l’Assemblée générale lui a adressées.
   11. Le moment où le diﬀérend entre Maurice et le Royaume-Uni aurait
pris naissance est aussi l’objet de controverses. En qualiﬁant le problème
l’opposant à Maurice de diﬀérend bilatéral quant à la souveraineté de

                                                                          53

                   séparation des chagos (décl. xue)                     145

l’archipel des Chagos, le Royaume-Uni fait valoir que ce diﬀérend ne s’est
pas soulevé avant 1980. Cette prétention semble faire abstraction du
contexte historique dans lequel s’inscrit la question de l’archipel des
Chagos.
   12. Il est vrai que Maurice a saisi les Nations Unies de cette question
en 1980, mais il n’en découle pas nécessairement que le diﬀérend entre les
deux Etats au sujet de la souveraineté de l’archipel des Chagos est né à ce
moment-là. Le 9 octobre 1980, à la trente-cinquième session de l’Assem-
blée générale, le premier ministre mauricien a rappelé la déclaration faite
par le premier ministre britannique devant le Parlement, par laquelle le
Royaume-Uni conﬁrmait son engagement à restituer l’archipel des Cha-
gos à Maurice lorsqu’il ne serait plus nécessaire à des ﬁns de défense. Il
a exhorté le Royaume-Uni à démanteler le BIOT et à rendre l’archipel à
Maurice en tant que partie de son « patrimoine naturel ». Il ressort de
cette intervention que le véritable diﬀérend entre les deux Etats porte
non pas sur la souveraineté territoriale, mais essentiellement sur l’applica-
bilité des conditions du détachement de l’archipel des Chagos et sur les
répercussions de ce détachement sur le processus de décolonisation de
Maurice.
   13. A l’époque où le Royaume-Uni envisageait de séparer l’archipel
des Chagos de Maurice, d’après les documents historiques, il n’y avait
aucun désaccord entre la puissance administrante et la colonie de Mau-
rice quant au fait que l’archipel avait toujours fait partie de Maurice. Il
ressort clairement, tant des mesures administratives prises par le
Royaume-Uni attestant la relation entre l’archipel des Chagos et Maurice
que des négociations au sujet du détachement menées entre le
Royaume-Uni et Maurice, que le Royaume-Uni reconnaissait que l’archi-
pel faisait partie de Maurice.
   14. Plus révélatrices encore sont les conditions du détachement de l’ar-
chipel dont Maurice et le Royaume-Uni ont ﬁnalement convenu. Le
Royaume-Uni s’est notamment engagé (voir le paragraphe 108 du présent
avis consultatif) à restituer l’archipel des Chagos à Maurice lorsqu’il ne
serait plus nécessaire à des ﬁns de défense. Cet engagement signiﬁe qu’il
n’y a pas eu transfert oﬃciel du titre territorial lors du détachement.
Même si, dans les années qui ont suivi, les responsables des deux pays ont
souvent fait mention du transfert de la souveraineté sur l’archipel des
Chagos, le Royaume-Uni n’a jamais révoqué oﬃciellement l’engagement
pris de restituer l’archipel à Maurice une fois remplie la condition conve-
nue. Le Royaume-Uni a redit cet engagement au cours même de la pré-
sente procédure.
   15. Les documents montrent que, entre 1967 et 1973, l’ensemble de la
population de l’archipel des Chagos fut soit empêchée de revenir, soit
déplacée de force et empêchée de revenir par le Royaume-Uni. La situa-
tion aﬄigeante des Chagossiens déplacés a constitué un problème persis-
tant pour le Royaume-Uni. Le combat mené par les Chagossiens pour
conserver le droit de retourner dans leur terre natale a non seulement
donné lieu à de nombreuses actions en justice devant les tribunaux britan-

                                                                          54

                   séparation des chagos (décl. xue)                     146

niques, mais a aussi conduit le Gouvernement de Maurice à soulever la
question devant les Nations Unies. C’est dans ce contexte que le diﬀérend
bilatéral entre Maurice et le Royaume-Uni a pris le devant de la scène ; le
diﬀérend découlait manifestement du processus de décolonisation de
Maurice.
   16. J’estime enﬁn que, pour appliquer pleinement le principe de
non-contournement du consentement dans la présente aﬀaire, il faut exa-
miner plus avant l’argument avancé par le Royaume-Uni selon lequel,
tandis que la question de l’archipel des Chagos n’a pas été inscrite à
l’ordre du jour de l’Assemblée générale depuis près de cinq décennies,
Maurice, pour en arriver à un règlement avec lui, a recouru à des voies
bilatérales et à des mécanismes faisant appel à une tierce partie. Bien que
ces actions échappent à la période pertinente visée par les questions sou-
mises, cet argument fait écho à l’aspect particulier de la présente aﬀaire.
   17. De fait, la situation de l’archipel des Chagos est vraiment unique ;
cinquante ans après avoir acquis son indépendance, Maurice est toujours
confrontée à un problème hérité du processus de décolonisation. En tant
qu’Etat souverain indépendant, Maurice a néanmoins le droit de soulever
cette question auprès du Royaume-Uni par les moyens qu’elle juge oppor-
tuns. La liberté du choix des moyens est une composante naturelle du
principe de souveraineté et du droit à l’autodétermination. Fait tout aussi
important, l’Assemblée générale, comme l’exige le mandat que la Charte
des Nations Unies lui confère, porte un « intérêt particulier » à la question
de la décolonisation. Tant que la décolonisation n’est pas achevée, ce
mandat n’est pas prescrit.
   18. L’argument du Royaume-Uni fondé sur l’existence d’un diﬀérend
bilatéral remet en cause la position de Maurice axée sur son processus de
décolonisation. Logiquement, pour faire valoir l’existence d’un diﬀérend
territorial concernant l’archipel des Chagos, à traiter de manière indépen-
dante dans le cadre de relations bilatérales, le Royaume-Uni doit s’ap-
puyer sur une prémisse, à savoir que le processus de décolonisation de
Maurice était achevé en 1968 et que l’archipel des Chagos lui a été cédé.
Sans cette prémisse, il n’y a pas lieu même de commencer à parler d’un
diﬀérend territorial. Le diﬀérend que le Royaume-Uni évoque a trait,
semble-t-il, à la décolonisation plutôt qu’à la souveraineté territoriale.
   19. La décolonisation est un processus. Le droit à l’autodétermination
est l’un des principes fondamentaux du droit international et il est devenu
bien ancré dans la foulée du mouvement de décolonisation qui a suivi la
seconde guerre mondiale. L’importance primordiale du principe d’auto-
détermination est attestée par son caractère opposable à tous (erga
omnes) : le principe non seulement confère aux peuples de tous les terri-
toires non autonomes le droit à disposer d’eux-mêmes, mais impose aussi
l’obligation à tous les Etats de veiller à ce que ce droit soit pleinement
respecté. Les tentatives menées par Maurice, dans l’exercice de son droit
de fond, pour régler la question de l’archipel des Chagos avec le
Royaume-Uni par recours à des mécanismes bilatéraux et faisant appel à
une tierce partie, ne modiﬁent en rien la nature de la question en litige,

                                                                          55

                   séparation des chagos (décl. xue)                     147

qui en est une de décolonisation, ni ne retirent à l’Assemblée générale le
mandat conféré par la Charte des Nations Unies en matière de décoloni-
sation. L’expérience a mis en évidence que la question de la décolonisa-
tion pouvait être abordée tant au niveau bilatéral qu’au niveau
multilatéral, qui ne s’excluent pas mutuellement en droit international.
   20. Etant donné le contexte historique de la séparation de l’archipel
des Chagos, il est diﬃcile d’admettre qu’avec le temps la question du
détachement de l’archipel soit devenue un diﬀérend territorial bilatéral
par-delà l’enjeu de la décolonisation.
   21. Compte tenu de ce qui précède, je suis convaincue qu’en l’espèce la
Cour a appliqué correctement le principe interdisant de contourner le
consentement et que, en donnant le présent avis consultatif à l’Assemblée
générale, elle s’est dûment acquittée des fonctions judiciaires que la Charte
des Nations Unies lui confère.

                                                (Signé) Xue Hanqin.




                                                                          56

